Case 14-00721        Doc 46     Filed 12/28/18     Entered 12/28/18 13:17:23          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14 B 00721
         Lisa Molette

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 01/10/2014.

         2) The plan was confirmed on 03/24/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
05/19/2016.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 03/14/2016, 06/14/2018.

         5) The case was Dismissed on 06/21/2018.

         6) Number of months from filing to last payment: 53.

         7) Number of months case was pending: 60.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-00721            Doc 46       Filed 12/28/18    Entered 12/28/18 13:17:23                 Desc         Page 2
                                                       of 3



 Receipts:

          Total paid by or on behalf of the debtor                 $24,843.28
          Less amount refunded to debtor                            $2,720.82

 NET RECEIPTS:                                                                                        $22,122.46


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                     $3,843.00
     Court Costs                                                                   $0.00
     Trustee Expenses & Compensation                                             $905.73
     Other                                                                         $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                      $4,748.73

 Attorney fees paid and disclosed by debtor:                      $500.00


 Scheduled Creditors:
 Creditor                                           Claim         Claim            Claim        Principal      Int.
 Name                                     Class   Scheduled      Asserted         Allowed         Paid         Paid
 American InfoSource LP               Unsecured         515.00        505.58           505.58        327.99        0.00
 Capital One Auto Finance             Unsecured      3,861.00       5,098.18         5,098.18      3,307.43        0.00
 Cavalry SPV I LLC                    Unsecured         467.00        466.98           466.98        302.95        0.00
 Chase                                Unsecured         268.00           NA               NA            0.00       0.00
 City of Chicago                      Unsecured         350.00           NA               NA            0.00       0.00
 Commonwealth Edison Company          Unsecured         450.00           NA               NA            0.00       0.00
 Convergent Outsourcing               Unsecured      1,640.00            NA               NA            0.00       0.00
 Credit Management Lp                 Unsecured         311.00           NA               NA            0.00       0.00
 Educational Credit Management Corp   Unsecured      3,293.00       6,123.92         6,123.92      3,972.87        0.00
 Enhanced Recovery                    Unsecured         357.00           NA               NA            0.00       0.00
 Jcitron Law                          Unsecured      1,544.00            NA               NA            0.00       0.00
 Mt. Sinai Hospital                   Unsecured      1,400.00            NA               NA            0.00       0.00
 Overland Bond & Investment Corp      Secured        8,095.86       8,095.86         8,095.86      8,095.86     850.66
 Peoples Energy Corp                  Unsecured         878.00        795.33           795.33        515.97        0.00
 Princeton Park                       Unsecured      1,400.00            NA               NA            0.00       0.00
 State of Illinois                    Priority           17.00           NA               NA            0.00       0.00
 U S Dept Of Ed/Gsl/Atl               Unsecured      1,806.00            NA               NA            0.00       0.00
 University Of Phoenix                Unsecured      1,270.00            NA               NA            0.00       0.00
 Webbank-Fingerhut                    Unsecured         118.00           NA               NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 14-00721        Doc 46      Filed 12/28/18     Entered 12/28/18 13:17:23             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                            $8,095.86          $8,095.86           $850.66
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                           $8,095.86          $8,095.86           $850.66

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $12,989.99          $8,427.21              $0.00


 Disbursements:

         Expenses of Administration                             $4,748.73
         Disbursements to Creditors                            $17,373.73

 TOTAL DISBURSEMENTS :                                                                     $22,122.46


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/28/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
